Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
 
Response to Amendment
The amendment filed on 11/6/2020 has been entered. Claims 1, 4, 7, 11 and 13 are currently amended.  Claims 3 and 19-20 are cancelled. Claims 1-2, 4-18 are pending.

Response to Arguments
Applicant’s argument, see page 6, filed on 11/6/2020, with respect to 112(b) rejections, has been fully considered and is persuasive. The 112(b) rejection in the office action filed on 7/14/2020 has been withdrawn.  However, the amendment necessitates new ground of rejection set forth in this office action.

Applicant’s argument, see page 7-9, filed on 11/6/2020, with respect to 102/103 rejections, has been fully considered and is persuasive. The 102/103 rejections in the office action filed on 7/14/2020 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “the binder phase comprises intra-phase particles; wherein the intra-phase particles comprise alloy particles consisting of particles having the formula CoaWb”.  The combination of “comprise” and “consisting” leads to uncertainty of open-ended or close-ended claim.  It is not clear what is open-ended and what is close-ended.  Claims 2 and 4-18 are rejected likewise as depending on claim 1.

Allowable Subject Matter
Claims 1-2, 4-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 discloses a cBN sintered compact comprising 50 vol.% or greater of cBN particles and a binder phase, wherein the binder phase comprises intra-phase particles having the formula of CoaWb, where 0<a≤0.95 and 0.05≤b<1 where a+b=1.  There is no prior art teaching or making obvious the aforementioned limitation.
The closest prior art is the disclosure of Kudo (US 20130309468 A1).  Kudo teaches a cBN sintered body tool.  However, Kudo does not teach the claimed intra-phase particles having the formula of CoaWb, where 0<a≤0.95 and 0.05≤b<1 where a+b=1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734